Citation Nr: 1724065	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 24, 2001 for PTSD on an extraschedular basis.

2.  Entitlement to an effective date prior to May 24, 2001for total disability rating due to individual unemployability (TDIU).

3.  Entitlement to an effective date prior to May 24, 2001 for Dependents Educational Assistance (DEA) benefits as a result of service-connected disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 30 percent for right upper extremity peripheral neuropathy.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 1999 and June 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The May 1999 rating decision granted service connection for PTSD with an assigned 10 percent disability rating effective November 11, 1998 and the June 2008 rating decision denied entitlement to service connection for peripheral neuropathy of the upper extremities.

By way of procedural history, following receipt of notification of the May 1999 decision, the Veteran perfected a timely appeal with respect to the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected PTSD.  In January 2001, the Board remanded the claim to the RO for further evidentiary development.  After completing the requested development, the RO, by an October 2001 rating decision, increased the disability evaluation to 30 percent, effective from November 1998, for service-connected PTSD.  In April 2002, the Board denied the Veteran's claim for an initial disability evaluation in excess of 30 percent for his service-connected PTSD. 

Thereafter, the Veteran filed a timely appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court).  In December 2002, the Court granted a Joint Motion for Partial Remand to the Board and to Stay Proceedings.  Specifically, the Court vacated that portion of the Board's April 2002 decision which denied the issue of entitlement to an initial disability rating greater than 30 percent for service-connected PTSD and remanded the matter to the Board.  In an August 2003 Order, the Court reiterated its decision to vacate, and to remand to the Board, the Veteran's increased rating claim regarding his service-connected PTSD

In October 2003, the Board remanded the Veteran's rating claim to the RO for further evidentiary development consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  By a February 2004 rating decision, the RO granted an increased evaluation of 50 percent for the service- connected PTSD, effective January 2004.  In April 2004, the RO returned the Veteran's case to the Board for further appellate review. 

In July 2004, the Board denied an evaluation in excess of 30 percent for PTSD from November 19, 1998 to May 23, 2001; and granted a 70 percent evaluation for PTSD effective May 24, 2001.  The Veteran subsequently appealed such decision to the Court.  In February 2007, the Court entered Judgment, vacating that portion of the Board's July 2004 decision which denied an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001.  The Court also vacated the Board's July 2004 decision that found that extraschedular consideration was not warranted.  Those matters were remanded to the Board.  (The Court did not disturb the Board's July 2004 award of a 70 percent evaluation for PTSD since May 24, 2001, and therefore such issue is no longer on appeal.)

In December 2007, the Board denied the increased rating claim for an evaluation in excess of 30 percent for PTSD for the period from November 19, 1998 through May 23, 2001, and remanded the issue of entitlement to extraschedular consideration.  In August 2009, the Board again remanded the issue of entitlement to an extraschedular rating for PTSD.

In a December 2009 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in December 2009 and a statement of the case was issued in May 2011.  In July 2011, the Veteran's attorney submitted correspondence pertaining, in pertinent part, to the issue of entitlement to a TDIU which the Board accepted as a timely substantive appeal.

The Board notes that in February 2012, the Veteran submitted notice that indicated his pro se election with regard to the service connection for peripheral neuropathy of the bilateral upper extremities.  Therefore, in April 2012, the Board remanded the claims for TDIU and extraschedular rating for PTSD in one decision and in a separate decision remanded the claims peripheral neuropathy claims.  Subsequently, in July 2012, the Veteran appointed the attorney of record as representative for the peripheral neuropathy of the upper extremities claims in addition to the TDIU and increased rating for PTSD claim.  As such, a single decision for all issues listed on the title page is now appropriate.

A March 2013 rating decision granted service connection for peripheral neuropathy of the upper right and left extremities, both with assigned 20 percent disability ratings effective February 5, 2008; and granted TDIU effective September 14, 2009.  That decision additionally established entitlement to DEA benefits, effective that same date.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2016) (reflecting that, for purposes of DEA benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the Veteran has a permanent and total service-connected disability).  Then in March 2015, the Board remanded the claims for additional development.  Subsequently, a June 2015 rating decision granted an increased 30 percent initial disability rating for peripheral neuropathy of the upper right extremity effective February 5, 2008, and granted an earlier effective of May 24, 2001 for TDIU and DEA.

The Board notes that the Veteran testified at a videoconference hearing before a VLJ who is no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707), in a February 2017 letter, the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  An April 2017 report of general information shows that the Veteran called VA and waived his right to such hearing.

The case has been reassigned to the undersigned.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  VA received the Veteran's claim for service connection for PTSD on November 19,1998.;the Court found that a claim for TDIU was reasonably raised in June 2003 correspondence in support of the Veteran's claim for increased rating for PTSD.

3.  Prior to May 24, 2001, the evidence does not show that the Veteran was unable to maintain substantial gainful employment due to service- connected disabilities.

4.  Entitlement to DEA benefits arose on May 24, 2001.

5.  Throughout the rating period on appeal, the disability picture associated with the Veteran's peripheral neuropathy of the upper extremities is manifest by moderate weakness in all nerves including the right radial, median and ulnar nerves.

6.  The Veteran is right-handed.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 30 percent for PTSD prior to May 24, 2001, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321(b)(1) (2016), 4.1, 4.3, 4.130, DC 9411 (2016).

2.  The criteria for an effective date prior to May 24, 2001, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).

3.  The criteria for an effective date prior to May 24, 2001, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 	 38 C.F.R. § 21.3021 (2016).

4.  The criteria for an increased rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, DCs 8514, 8515, 8516, 8614, 8615, 8616, 8714, 8715, 8716 (2016).

5.  The criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, DCs 8514, 8515, 8516, 8614, 8615, 8616, 8714, 8715, 8716 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the initial claim for service connection for PTSD was received by VA prior to the Act, VA's duty to notify was satisfied by subsequent notification letters followed by readjudication of the claim.  These letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this appeal, the Veteran has been provide notice regarding how service connection is established, as well as generic notice regarding the assignment of effective dates and ratings.

Because this appeal arises from the Veteran's timely disagreement with the effective date assigned following grant of TDIU and DEA benefits, and the timely disagreement with the ratings assigned to peripheral neuropathy of the right and left upper extremities, no additional notice is required regarding these downstream elements of these claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required); 38 C.F.R. 	 § 3.159 (b)(3) (no VCAA notice required because of filing of NOD).

Additionally, the VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.	 	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records and private treatment records.  Id.  The Veteran has also been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Review of the VA examinations of record reveal that the contain adequate, accurate findings upon which to consider the ratings warranted for PTSD on an extraschedular basis and the ratings for the peripheral neuropathy issues in appellate status. 

Additionally, the Board finds that there has been substantial compliance with its remands.  Specifically, as directive by the August 2009 Board remand, the AOJ referred the issue of entitlement to an increased rating for PTSD to the Director of VA's Compensation and Pension Service (Director) for an addendum to the April 2009 determination regarding extraschedular consideration and scheduled a VA neurology examination to evaluate the severity of the neuropathy of the bilateral upper extremities.  Also, in compliance with the April 2012 Board remand, the AOJ obtained SSA records and updated treatment records, and per the March 2015 Board remand, the AOJ issued a supplemental statement of the case (SSOC) for the early effective date for TDIU and the ratings assigned for his peripheral neuropathy of the bilateral upper extremities, and forwarded the claim to the Director for further consideration of entitlement to extraschedular rating for PTSD in light of updated records.  The Board finds that there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the issue of entitlement to an earlier effective date for basic eligibility for DEA benefits, because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, VA's duties to notify and assist under the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132  (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, because this is a "downstream issue" arising from a grant of TDIU, any defect in the notice is not prejudicial and is, therefore, moot.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (finding that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

Finally, the Veteran testified at a videoconference hearing in August 1999.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked regarding the issue then in appellate status.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As outlined above, thereafter, VA has accomplished additional development to ensure all relevant evidence is available for review in relation to these claims.

The Board has satisfied the duties to notify and assist and all necessary development has been accomplished, and therefore appellate review for the claims on appeal may proceed without prejudice to the Veteran.  See Bernard v. Brown, 	 4 Vet. App. 384 (1993).

Rating in Excess of 30 Percent for PTSD Prior to May 24, 2001, on an Extraschedular Basis

The Veteran has been assigned a 30 percent rating for PTSD from November 19, 1998 to May 24, 2001, and a 70 percent rating thereafter.  The representative submitted a January 2017 brief pertaining to the issues of entitlement to an initial disability rating for PTSD greater than 30 percent prior to May 24, 2001 and in excess of 70 percent thereafter, to include on an extraschedular basis.  The Board has characterized the issue as above based on considering the full procedural history of this appeal.  In the February 2007 memorandum decision, the Court vacated the consideration of an extraschedular rating based on evidence of record that the service-connected PTSD interfered with the Veteran's ability to work.  The Court, however, as noted, did not disturb the schedular 70 percent rating assigned to the disability.  In subsequent decisions, as outlined in the Introduction, TDIU has been assigned from the period beginning Mary 24, 2001, based on this evidence of inability to work due to the service-connected disability, to include the PTSD.  Considering this procedural history, the Board finds that the issue remaining in controversy based on these subsequent grants of benefits, is an extraschedular rating prior to the grant of TDIU; that is, prior to May 24, 2001.  Furthermore, assuming that the period to the present was still in appellate status on an extraschedular basis, the Board finds that its findings regarding the applicability of extraschedular ratings to this appeal apply to this later period.

The current regulations establish a general rating formula for mental disorders. 	  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130, DC 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V). Id. 

Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  DC 9411 (2016).  A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disability.  38 C.F.R. § 3.321 (b).

For extra-schedular consideration, the analysis requires a three-step inquiry.  The first is whether such an exceptional disability picture exists that the schedular evaluation(s) is inadequate, which requires a comparison between the level of severity and symptomatology of the service-connected disability with the schedular rating criteria.  If it does, then the disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If it does not, then secondly, it must be determined whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If these first two steps are met then, thirdly, the case is referred to determine whether the claimant's disability picture requires the assignment of an extraschedular rating.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, including nightmares, flashbacks, intrusive thoughts, occasional suicidal ideations, sleep problems, depression, anxiety, mood swings, panic attacks, flattened affect and paranoid ideas, is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the rating schedule, including a wide variety of psychiatric symptoms and types of impairment.  Additionally, although the Director's letter is not binding on the Board, the Director did find that entitlement to in an increased rating on an extraschedular basis for PTSD is not appropriate for the period November 19, 1998 to May 23, 2001.  The Director noted the absence of evidence showing marked interference with gainful employment due to PTSD during the period on appeal.  The Board has fully considered the lay and medical evidence from this period of time.  The schedular criteria throughout the appeal period specifically and wholly addressed the overall "occupational and social impairment" caused by the service-connected disability and this has been accomplished by prior VA decisions.  For this period, the Board cannot find evidence of symptomatology for this period, or for any period, that lie outside the parameters of considering the overall occupational and social impairment.  As noted, the issue of the date the Veteran's entitlement to TDIU arose based on evidence that the service-connected disability prevented substantially gainful employment is separately addressed.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, entitlement to an increased rating in excess of 30 percent for PTSD for the period November 19, 1998 to May 23, 2001 on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.130, DC 9411.

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That is, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  See Id.; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

For the period November 19, 1998 to May 23, 2001, a 30 percent rating was assigned for migraine headaches, a 0 percent rating was assigned for a right wrist disability and a 0 percent rating was assigned for a left cheek disability, and considered together with 30 percent rating for PTSD, there is no compounding effect which would suggest that a rating in excess of that under the combined rating table, at 38 C.F.R. § 4.25, is warranted.  

Effective date prior to May 24, 2001 for TDIU

The Veteran contends that TDIU is warranted prior to May 24, 2001.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a claim for an earlier effective date for a TDIU.  Hurd v. West, 13 Vet. App. 449 (2000).  

(a) Date of Claim

Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. 	 § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400 (o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157. Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

As noted, in Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009), the Court held that when a Veteran appeals the initial disability rating for a service-connected disability and also submits evidence of unemployability, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted.  Thus, as the issue of entitlement to TDIU in the context of an increased rating claim may be co-extensive with that claim in terms of the time period under review, the effective date of TDIU may be as early as the effective date applicable to the increased rating claim under 38 C.F.R. § 3.400 (o).  See Rice, 22 Vet. App. at 454.

Here, as discussed above, the underlying TDIU claim is part and parcel of the Veteran's claim for an increased initial rating for PTSD.  Thus, the earliest possible effective date for the Veteran's TDIU claim is the date of his underlying service connection claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's communication seeking service connection for PTSD was received by the RO on November 11, 1998.  Accordingly, the earliest possible effective date for the assignment of a TDIU is November 11, 1998.

Nevertheless, the question remains whether the substantive requirements for TDIU were satisfied at some point between November 11, 1998 and May 24, 2001.

(b) Substantive TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16 (b).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

During the period on appeal, the Veteran had four service-connected disabilities, none of which were rated at 40 percent or more.  Therefore, the Veteran did not meet the threshold percentage requirements for consideration of TDIU on a schedular basis. 38 C.F.R. § 4.16 (a).

Regarding TDIU on an extraschedular basis, the Board acknowledges that the available evidence of record reflects that the Veteran was unemployed during the appeal period.  However, the evidence does not show that the unemployment was due to his service-connected disabilities.  Therefore, referral to the Director is not warranted. 

A review of the evidence shows that the Veteran was in receipt of SSA disability benefits for the primary diagnosis of a back disability and a secondary diagnosis of obesity during the period on appeal.  The extensive SSA records were reviewed, to include the medical evidence associated with the SSA file.  On an August 1999 private psychiatric evaluation, the psychiatrist noted that the Veteran did not suffer from any acute major psychiatric disorder.  He also noted that there was no psychological impairment for gainful employment and found that the Veteran seemed capable of managing his funds.  

An August 1999 SSA psychiatric review revealed that the Veteran's anxiety related disorder was not severe.  Restriction of activities of daily living was slight, difficulty maintaining social functioning was slight, deficiencies of concentration, persistence or pace resulting in failure to complete tasks in a timely manner in work settings or elsewhere was seldom, and there was insufficient evidence of episodes of deterioration or decompensation in work or work-like settings.

The April 1999 VA examination shows that the Veteran served as a deacon at church.  The Veteran reported that he would spend most of his time at church and in the community with religious work.  The April 2001 VA examination shows that the Veteran had some work-related difficulties associated with anger during the early years after return from Vietnam, to include resigning before fired from one job, and being fired from a job after 3 years because of "a run in with the supervisor."  However, after that, the Veteran had 10 years of stable employment until disability retirement in 1995 following a back injury.  The examiner determined that the that the Veteran had some disturbing symptoms and anger problems but generally functioned pretty well.  He also determined that the Veteran was competent to manage his affairs.

The Veteran submitted an October 2000 letter from T.J.J. in which he characterized the Veteran's PTSD as severe and opined that the PTSD precludes any full-time or substantive employment.  T.J.J. further stated that he did not believe that the Veteran "can perform many types of gainful employment at an expected level of capacity, and especially so due to the extensive requirement of attendance in the various therapies in past and which will be required in the future."  As T.J.J. is not identified as a physician, the Board accepts his statement as a competent lay statement.

VA treatment records from April 2000 to September 2000 show that the Veteran participated in group therapy for PTSD.

The evidence does not show that the Veteran's service-connected disabilities were so severe that it was impossible to follow a substantially gainful occupation.  The Board has considered the October 2000 statement from T.J.J.; however, the April 1999 and April 2001 VA psychiatric examinations, and August 1999 psychiatric evaluation are more probative as medical doctors evaluated the severity of the Veteran's PTSD.  

The preponderance of the competent, credible, and probative evidence is against a finding that Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment and entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.340, 3.341, 4.16; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the preponderance of the evidence does not show that he was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16 (b). 

Effective Date Prior to May 24, 2001 for DEA Benefits

The Board's denial of an earlier effective date for the award of TDIU precludes the assignment of an effective date prior to May 24, 2001 for the award of DEA benefits. 

In this regard, for purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501 (a)(1) (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).  With certain exceptions that are not applicable to the instant claim, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation (e.g. the death of a veteran or if a veteran is currently on active duty).  38 U.S.C.A. § 5113 (a) (2016).

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities. 38 C.F.R. §§ 3.340 , 3.341 (2016). 

Here, as noted in the introduction above, the currently assigned effective date of May 24, 2001 for basic eligibility for DEA benefits was directly related to the award of a TDIU.  See the March 2013 Rating Decision (granting entitlement to a TDIU effective May 24, 2001, and establishing entitlement to DEA benefits, effective that same date).

Since eligibility for DEA benefits under 38 U.S.C. Chapter 35 is predicated on a finding of a total (100 percent) disability rating, the effective date of such eligibility cannot precede the May 24, 2001 TDIU award.  See June 2015 Rating Decision Codesheet (reflecting that, prior to May 24, 2001 the Veteran's service connected disabilities had a maximum combined evaluation of 80 percent).

Accordingly, the assignment of an effective date prior to May 24, 2001 for the award of DEA benefits is precluded by law.  See 38 U.S.C.A. §§ 3501 (a)(1), 5113(a); 38 C.F.R. §§ 3.807 (a), 21.3021.  See also Sabonis, 6 Vet. App. at 430   (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis, 6 Vet. App. at 430; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy of the Upper Extremities

The Veteran contends that his service-connected peripheral neuropathy of the upper extremities is more disabling than currently evaluated.  His service-connected peripheral neuropathy of the right upper extremity is rated 30 percent disabling under DC 8614, applicable to paralysis of the musculospiral nerve (radial nerve).  The service-connected peripheral neuropathy of the left upper extremity is rated 20 percent disabling under DC 8614.

The criteria for evaluating the severity or impairment of the radial nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a,  Diagnostic Codes 8515, 8615 (neuritis), and 8715 (neuralgia).  The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated.  The Veteran is right-handed; therefore, his upper right extremity is the major extremity.

DC 8514/8614 provides a 20 percent rating for mild incomplete paralysis of the minor or major musculospiral (radial) nerve.  Moderate incomplete paralysis of the musculospiral nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Severe incomplete paralysis of the musculospiral nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Id.  Complete paralysis of the musculospiral nerve, with such manifestations as drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index finger; the inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend the thumb, or make lateral movements of the wrist; supination of hand, extension, and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps, occurring only the greatest rarity.  Id.

DC 8515/8615 provides a 10 percent rating for mild incomplete paralysis of either median nerve.  Moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis of the median nerve, manifested by the hand being inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended, an inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm, weakened flexion of the wrist; or pain with trophic disturbances warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

Service connection for peripheral neuropathy of the right and left upper extremities as secondary to diabetes was granted by the March 2013 rating decision.  A 20 percent rating was assigned for each upper extremity by analogy to DC 8614.  Evidence included a November 2007 VA examination report that noted the Veteran's complaints of numbness in his upper extremities.  Subsequently, in the June 2015 rating decision, the RO granted an increased 30 percent rating for the right upper (major) extremity.  The pertinent evidence includes an August 2013 private treatment record that shows that the Veteran has moderate incomplete paralysis in all nerves in his bilateral upper extremities, to include the right radial, median and ulnar nerves.

The RO assigned the ratings pertaining to the upper extremities under DC 8514 (radial nerve).  This provision focuses on hand movements, as do DCs 8516 (ulnar nerve), and Diagnostic Code 8515 (median nerve).  DC 8515 also addresses the elbow and wrist.  It appears that the RO considered the complaints and findings related to the ulnar and median nerve in assigning the overall ratings for the right and left upper extremities, there is no basis for assigning separate ratings under each diagnostic code.  See 38 C.F.R. § 4.14 (2016).

The evidence does not show that the Veteran's peripheral neuropathy of the bilateral extremities is severe.  Therefore, the preponderance of the evidence is against a higher 50 percent for the upper right extremity and a higher 40 percent for the upper left extremity.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the Veteran's bilateral peripheral neuropathy of the upper extremities is manifested by numbness, decreased sensation, and decreased reflexes, and some functional impairment.  The criteria pertaining to nerve impairment allow for broad discretion in reviewing factors affecting functioning of the extremities, and higher disability ratings exist, which contemplate a greater level of disability than that shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 30 percent prior to May 24, 2001 for PTSD on an extraschedular basis is denied.

An effective date prior to May 24, 2001for TDIU is denied.

An effective date prior to May 24, for DEA benefits is denied.

An initial rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.

An initial rating in excess of 30 percent for right upper extremity peripheral neuropathy is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


